Citation Nr: 1522877	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David W. Magann, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

During the course of the claim, the Veteran was competently diagnosed with PTSD as a result of his combat service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran is seeking service connection for PTSD based on his experiences during three tours of duty in Iraq.  He has described in-service stressors that are related to combat, including frequent exposure to people who had been killed or were severely injured.  The Board notes that the Veteran received the Combat Action Badge by reason of actively engaging or being engaged by the enemy.  Based on the foregoing, it finds that the presence of an in-service stressor has been established.  The question, then, is whether the Veteran has been diagnosed with PTSD that is related to that stressor. 

In October 2007, during the Veteran's third deployment, he received medical treatment for increased anger and "lashing out at others."  He reported trouble sleeping, combat-related dreams, a desire to isolate himself, and hypervigilance,  and was diagnosed with chronic PTSD.  On his June 2008 post-deployment health assessment, the Veteran continued to report problems sleeping and increased irritability, as well as memory lapses.  He reported that he encountered dead bodies or witnessed people being killed or wounded, and that he tried not to think about those experiences, felt numb or detached, and was hypervigilant.  The Board notes that the Veteran's December 1998 enlistment medical examination listed no psychiatric conditions.

In August 2009, prior to filing the instant claim, the Veteran was referred to the   VA mental health clinic for evaluation of "anxiety and anger issues."  He stated he began having problems with anger in 2003 after his return from his first tour of duty in Iraq, and that his parents and wife told him he had changed over the last few years.  The Licensed Clinical Social Worker (LCSW) who evaluated the Veteran noted that he initially denied trauma-related symptoms and had limited knowledge of PTSD.  She went on to state, however, that further examination and testing revealed that he met the PTSD criteria.  His reported symptoms included avoidance of things that reminded him of his combat experience, an exaggerated startle response and hypervigilance, intrusive thoughts, isolation, and significant memory lapses.

The Veteran was afforded a VA examination in December 2009, after he filed the instant service connection claim.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, he only reviewed the Veteran's post-service VA treatment records, rather than his entire claims file, prior to issuing the finding.  After that examination, the Veteran continued to receive VA treatment for psychiatric issues.  Subsequent diagnoses included a February 2011 diagnosis of PTSD by a VA psychiatrist.

After review of the evidence of record, the Board finds that service connection    for PTSD is warranted.  The Board acknowledges that the Veteran has not had        a continuous diagnosis of PTSD throughout the claim period.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the evidence of record includes a diagnosis of PTSD by a VA psychiatrist in 2011, during the pendency of the Veteran's claim.  

The Board further acknowledges that the medical evidence of record is not entirely supportive of the Veteran's claim.  However, the totality of the evidence need not preponderate in favor of a claim in order to warrant an award of benefits.  Rather,    the evidence must preponderate against the claim to deny it.  Where the evidence is equally balanced, the benefit of the doubt is given to the Veteran.  In this instance,    in addition to the unfavorable medical evidence, the record includes the Veteran's conceded combat service and related stressors, an in-service diagnosis of chronic PTSD in 2007, his reports of continuing symptoms on a 2008 post-deployment health assessment, an August 2009 mental health evaluation diagnosing PTSD, and the February 2011 diagnosis of PTSD by a VA psychiatrist.  It also contains the Veteran's hearing testimony and various statements he submitted during the claim period asserting that he continues to experience symptoms that have been attributed to PTSD.  In short, viewed in its totality, the Board finds that it cannot be reasonably concluded that the evidence of record preponderates against the Veteran's claim.  Accordingly, with the resolution of reasonable doubt in favor of the Veteran, service connection for PSTD is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


